Citation Nr: 1217580	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-19 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2006 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In a December 2011 letter, the Board asked the Veteran to clarify his representation.  The letter noted that the record was unclear as to whether the Veteran was represented by the Veterans of Foreign Wars of the United States or whether he wished to be represented by a private attorney.  In a signed statement received in April 2012, the Veteran responded that he wished to represent himself and thus proceed with his appeal pro se.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To issue a supplemental statement of the case and adjudicate an inextricably intertwined issue.

When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R.  § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).
Here, the RO issued a statement of the case with respect to the issue of entitlement to an increased disability rating for PTSD in April 2008.  Since the April 2008 statement of the case and prior to the transfer of the case to the Board, additional evidence was received including VA treatment records, Social Security Administration (SSA) records, and a February 2011 VA examination report.   Therefore, the RO must issue a supplemental statement of the case with respect to the issue of entitlement to an increased disability in excess of 30 percent for PTSD.  

In addition, the Board finds that the Veteran should be afforded a new VA examination.  As noted above, the Veteran was afforded a VA examination in February 2011 which included an evaluation of the Veteran's PTSD.  However, it appears that the VA examiner focused on whether the Veteran was capable of maintaining employment as the Veteran has also claimed entitlement to a TDIU.  In fact, the examiner did not discuss the Veteran's social impairment which is part of the schedular criteria in determining whether the Veteran is entitled to a higher disability rating for PTSD.  See 38 U.S.C.A. § 4.130, Diagnostic Code 9411.  Thus, the Board finds that the Veteran is entitled to a new VA examination to ascertain the current nature and severity of his PTSD.  

Finally, the Board notes that a decision on the claim for an increased disability rating for PTSD could change the outcome of the Veteran's claim for entitlement to a TDIU.  As such, the claim for service connection for an increased disability rating for PTSD is inextricably intertwined with the claim for entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO to adjudicate the inextricably intertwined issue.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.   

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of the complete record.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


